[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION DATED APRIL 27, 1993
Page 7 of the Memorandum of Decision dated April 27, 1993, has been corrected. Please replace the original page 7 with corrected page 7 attached hereto.
Correction appears on fourth line of last paragraph. Amount of $2,000,000 corrected to read $200,000. (underlining added). Here the plaintiff and defendant were in a lender-borrower relationship. The plaintiff bank had a right to further its own interest in the transaction and was under no duty to represent plaintiff's interest. CT Page 4349 Sherman Cooper, dba Fairfield Mortgage Company v. Burby,7 CSCR 591 (May 25, 1992).
Finally, defendant's defense of equitable estoppel was not established because there was no showing of misleading conduct by plaintiff upon which defendant justifiable and detrimentally relied. Edart Truck Rental Corp. v. Swirsky  Co., Inc., 23 Conn. App. 137, 141 (1990).
Thus, this court concludes that plaintiff has shown probable cause to sustain the validity of its claim and a prejudgment order of replevin is granted, to the value of $200,000 on all business assets of defendant located at 40 West Street, Bristol including all cash accounts and notes receivable, all furniture, fixtures and equipment, and all used motor vehicles.
Robert Satter State Trial Referee
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 4355